On Motion for Rehearing
Where issues of fact are raised by unsworn pleading, in the absence of affidavits or sworn testimony, and where issues of fact are raised by sworn pleadings, a summary judgment may not be granted. In this case issues of fact were developed by respondent’s sworn pleading and her affidavit contesting the motion for summary judgment.
We have ordered this cause reversed and remanded for trial. In order to remove uncertainty as to the effect of the order, the motion for rehearing is granted in part and the case is reversed and remanded to the trial court.